Citation Nr: 1744634	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder disability.

2.  Entitlement to an evaluation in excess of 10 percent for left knee disability.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and G.S. (his mother)

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to July 1998, June 2005 to December 2005, and May 2009 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  At his hearing in this appeal, the Veteran raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).  Therefore, as TDIU is considered part-and-parcel of a claim for increase, the Board has added that issue to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified in June 2017 that his right shoulder and left knee disorders had worsened since the last VA examination.  Because this evidence suggests a material worsening of the Veteran's symptoms since his last VA examination in March 2015, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016), must be fully met.

2.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.  All records/responses received must be associated with the electronic claims file.  

3.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of the shoulders and knees using the most recent Disability Benefits Questionnaire.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for each shoulder and knee.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

For TDIU purposes, the VA examinations should address the functional impact of the service-connected right shoulder and left knee disorders.  The following is requested.

(a)  The examiner should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner should ask the Veteran to describe in his own words the functional impact of his right shoulder and left knee disorders on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disorders on his ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  Please, do not state generically that the Veteran has "difficulty with prolonged standing, sitting, and walking," but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected disorders.

(ii)  With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to service connected disorder of the right shoulder and/or left knee.

(iii)  The examiner should indicate the effect, if any, of the Veteran's medications and/or treatment for the right shoulder and left knee on his ability to perform the physical and mental acts required for employment.

(iv)  The examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to service-connected right shoulder and/or left knee disorders.

The examiner should refrain from commenting on whether the Veteran is employable.

4.  The AOJ should undertake any other development deemed necessary.

5.  After ensuring that the requested development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


